PER CURIAM.
This appeal questions the imposition of a lien on appellant’s real property. Before trial, the parties stipulated that the non-jury trial was to involve only one confined factual issue. This sole factual issue was tried without objection. The trial court resolved the factual dispute contrary to appellant’s position.
On appeal appellant attacks the court’s factual finding and also raises legal arguments. We find the factual finding by the court to be supported by the evidence, and final judgment is affirmed in this respect. The legal issues argued on this appeal were not tried or ruled upon by the trial court and cannot now be considered on appeal. The judgment below is, therefore, affirmed.
DOWNEY, C. J., and CROSS and BERA-NEK, JJ., concur.